                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-23358-BLOOM/Louis

ELIEZER TAVERAS,

        Plaintiff,

v.

OCWEN LOAN SERVICING LLC, and
U.S. BANK NATIONAL ASSOCIATION,

      Defendants.
____________________________________/

             ORDER ON EMERGENCY MOTION FOR RECONSIDERATION

        THIS CAUSE is before the Court upon Plaintiff’s Emergency Motion for Reconsideration,

ECF No. [29] (the “Emergency Motion”), filed on September 6, 2019. The Court has carefully

considered the Motion, the applicable law and the record in this case, and is otherwise fully

advised. For the reasons that follow, the Emergency Motion is denied.

        This action arises as a result of a foreclosure proceeding in state court. The Plaintiff alleges

that he was fraudulently induced by Defendants into signing a settlement and release agreement

and consent final judgment of foreclosure. Plaintiff asserts that the Defendants did not have the

right to seek foreclosure. As a result, Plaintiff seeks declaratory relief and damages pursuant to the

Fair Debt Collection Practices Act. See generally, ECF No. [7]. Plaintiff previously sought a

temporary restraining order and preliminary injunction seeking to prevent eviction of the family

living in the subject property, which the Court denied. ECF No. [15] (“TRO Order”). 1 Plaintiff

now seeks reconsideration of the Court’s TRO Order upon an emergency basis, requesting that the


1
 This case was previously assigned to the Honorable Cecilia Altonaga. Upon motion by the Plaintiff, Judge
Altonaga recused herself and this case was reassigned to the undersigned on September 5, 2019. See ECF
No. [25].
                                                             Case No. 19-cv-23358-BLOOM/Louis


Court issue a temporary restraining order and/or preliminary injunction to prevent the Miami-Dade

County clerk of courts from issuing a certificate of title, or in the alternative, prohibiting

Defendants from attempting to evict the residents at the subject property until the resolution of this

case.

        A motion for reconsideration requests that the Court grant “an extraordinary remedy to be

employed sparingly.” Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370

(S.D. Fla. 2002). A party may not use a motion for reconsideration to “relitigate old matters, raise

argument or present evidence that could have been raised prior to the entry of judgment.”

Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc.

v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)).

        Within this framework, however, a court may grant reconsideration when there is (1) an

intervening change in controlling law, (2) the availability of new evidence, or (3) the need to

correct clear error or prevent manifest injustice. Hood v. Perdue, 300 F. App’x. 699, 700 (11th

Cir. 2008). Thus, a motion to reconsider is “appropriate where, for example, the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.” Kapila v. Grant

Thornton, LLP, No. 14-61194-CIV, 2017 WL 3638199, at *1 (S.D. Fla. Aug. 23, 2017) (quoting

Z.K. Marine Inc., 808 F. Supp. at 1563 (internal quotation marks omitted). A motion for

reconsideration “is not an opportunity for the moving party . . . to instruct the court on how the

court ‘could have done it better’ the first time.” Hood, 300 F. App’x at 700 (citation omitted).

        In the Emergency Motion, Plaintiff contends that reconsideration is proper in order to

correct a clear error. Specifically, Plaintiff argues that the Court committed a fundamental error in

concluding that he failed to show irreparable harm because there was no allegation that Defendants




                                                  2
                                                           Case No. 19-cv-23358-BLOOM/Louis


had taken any action to evict Plaintiff. The Court disagrees with the Plaintiff and, upon review,

Plaintiff’s Emergency Motion is not well taken. The Motion for Reconsideration amounts to no

more than disagreement with the Court’s reasoning and ultimate conclusion, and reargues points

already considered by the Court in issuing its TRO Order. See Z.K. Marine Inc. v. M/V Archigetis,

808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (“It is an improper use of the motion to reconsider to ask

the Court to rethink what the Court already though through—rightly or wrongly.”) (citation and

alterations omitted); see also See Roggio v. United States, 2013 WL 11320226, at *1 (S.D. Fla.

July 30, 2013) (“[W]hen there is mere disagreement with a prior order, reconsideration is a waste

of judicial time and resources and should not be granted.”) (internal citation and quotations

omitted).

       Accordingly, Plaintiff’s Emergency Motion, ECF No. [29], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on September 6, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Eliezer Taveras, pro se
15465 SW 19 Way
Miami, FL 33185
Email: etaveras2020@gmail.com




                                                3
